As filed with the Securities and Exchange Commission on January 2, 2008 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) Nautilus, Inc. (Name of Issuer) Common Stock, No Par Value (Title of Class of Securities) 63910B102 (CUSIP Number) Michael L. Zuppone, Esq. Paul, Hastings, Janofsky & Walker LLP 75 East 55th Street New York, New York 10022 (212) 318-6906 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 27, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box [] The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 63910B102 Page 2 of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,885,626 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,885,626 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,885,626 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0 % 14 TYPE OF REPORTING PERSON PN CUSIP No. 63910B102 Page3of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSONSherborne Investors GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,885,626 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,885,626 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,885,626 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0 % 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page4of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors Management LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,885,626 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,885,626 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,885,626 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0 % 14 TYPE OF REPORTING PERSON PN CUSIP No. 63910B102 Page5of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Investors Management GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 7,885,626 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 7,885,626 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,885,626 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0 % 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page6of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Strategic Fund A, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 673,984.454 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 673,984.454 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 673,984.454 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 2.1% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page7of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Sherborne Strategic Fund B, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 1,010,976.681 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 1,010,976.681 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,010,976.681 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.2% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page8of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Nottingham Investors LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 6,200,664.862 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 6,200,664.862 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,200,664.862 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 19.6% 14 TYPE OF REPORTING PERSON OO CUSIP No. 63910B102 Page9of 16 Pages 1 NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Edward J. Bramson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 7,885,626 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 7,885,626 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 7,885,626 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0% 14 TYPE OF REPORTING PERSON IN CUSIP No. 63910B102 Page10of 16 Pages Explanatory Note:This Amendment No. 9 (this “Amendment”) to Schedule 13D is filed by the Reporting Persons (as defined below in this Explanatory Note) pursuant to Rule 13d-2(a) under the Securities Exchange Act of 1934, as amended. This Amendment amends and supplements the Schedule 13D filed with the U.S. Securities and Exchange Commission (the “Commission”) on July 26, 2007 (the “Initial 13D”) as amended and supplemented by Amendment 1 to the Initial 13D filed with the Commission on July 31, 2007, Amendment 2 to the Initial 13D filed with the Commission on August 24, 2007,Amendment 3 to the Initial 13D filed with the Commission on September 4, 2007, Amendment 4 to the Initial 13D filed with the Commission on September 14, 2007, Amendment 5 to the Initial 13D filed with the Commission on September 21, 2007, Amendment 6 to the Initial 13D filed with the Commission on October 9, 2007, Amendment 7 to the Initial 13D filed with the Commission on October 17, 2007 and Amendment 8 to the Initial 13D filed with the Commission on October 19, 2007 and relates to the common stock, no par value (“Shares”) of Nautilus, Inc., a Washington corporation (the “Issuer”). The Reporting Persons are: (i) Sherborne Investors LP, a Delaware limited partnership and managing member of each of the Funds (as defined below) (“Managing Member” or “Sherborne Investors”); (ii) Sherborne Investors GP, LLC, a Delaware limited liability company and general partner of the Managing Member (“Sherborne Investors GP”); (iii) Sherborne Investors Management LP, a Delaware limited partnership and investment manager to the Funds (“Sherborne Management”); (iv) Sherborne Investors Management GP, LLC, a Delaware limited liability company and general partner of Sherborne Management (“Sherborne Management GP”); (v) Sherborne Strategic Fund A, LLC, a Delaware limited liability company (“Strategic FundA”); (vi) Sherborne Strategic Fund B, LLC, a Delaware limited liability company (“Strategic FundB”); (vii) Nottingham Investors LLC, a Delaware limited liability company (“Nottingham” and, together with Strategic Fund A and Strategic Fund B, the “Funds”); and (viii) Edward J. Bramson (“Bramson”), a citizen of the United Kingdom and the managing member of Sherborne Investors GP and Sherborne Management GP. The Covered Persons, for whom information is required to be provided pursuant to Instruction C to Schedule 13D, are Bramson, Mr. Craig L. McKibben and Mr. Gerard L. Eastman (collectively, the “Covered Persons”).Messrs. McKibben and Eastman are managing directors of Sherborne Investors GP and Sherborne Management GP. CUSIP No. 63910B102 Page11of 16 Pages Item 4.Purpose of Transaction The Reporting Persons supplement Item 4 with the following information: On December 18, 2007, the Issuer held a special meeting of its shareholders (the “Special Meeting”) for the purpose of voting upon the proposals to: · elect four nominees proposed by the Reporting Persons (namely Edward Bramson and Gerard L. Eastman, as representatives of the Reporting Persons, and Michael A. Stein and Richard A. Horn, as independent directors); · remove four incumbent directors from the Issuer’s board of directors (namely, Peter A. Allen, Evelyn Follit, Donald W. Keeble, and Diane L. Neal); · amend Section 2.4 of Article II of the Issuer’s Amended and Restated Bylaws (the "Bylaws") to provide that any vacancies on the Issuer’s board of directors (the “Board”) resulting from the removal of directors by the shareholders of the Issuer may not be filled by the Board and shall only be filled by the shareholders of the Issuer; and · amend Section 2.2 of Article II of the Bylaws to fix the number of directors serving on the Board at seven; provided, however, that such number may be decreased (but not increased) pursuant to resolution of the Board. On December 27, 2007, IVS Associates, the inspector of elections for the Special Meeting, certified the voting results of the Special Meeting as follows (percentages and total voted information provided by the Reporting Persons): Proposal to Elect Four of the Reporting Persons’ Nominees to the Board ofDirectors Voted For Withheld Number Percent of Number Percent of Reporting Persons' Nominees Of Shares Votes Present(1) Of Shares Votes Present(1) Edward J.Bramson 13,205,920 60.7% 2,262,475 10.4% Gerard L. Eastman 13,386,782 61.5% 2,081,613 9.6% Michael A. Stein 15,343,419 70.5% 124,976 0.6% Richard A. Horn 11,392,378 52.4% 4,076,017 18.7% Issuer's Nominees Peter A. Allen 5,136,939 23.6% 823,804 3.8% Evelyn V. Follit 5,138,667 23.6% 822,076 3.8% Donald W. Keeble 5,086,813 23.4% 873,930 4.0% Diane L. Neal 5,145,452 23.6% 815,291 3.7% (1) Based on 21,760,919 votes cast or abstained with respect to the proposal to fix the number of directors at seven as reported by the inspector of elections. CUSIP No. 63910B102 Page12of 16 Pages Proposal to Remove Four Incumbent Directors Voted For Removal Voted Against Removal Abstained Percentage Percentage of of Incumbent Director Number Voted Shares Number Voted Shares Number Total Voted Peter A. Allen 16,186,038 75.8% 5,180,340 24.2% 62,759 21,366,378 Evelyn V. Follit 12,197,569 57.1% 9,166,493 42.9% 65,077 21,364,062 Donald W. Keeble 16,242,449 76.0% 5,124,513 24.0% 62,177 21,366,962 Diane L. Neal 12,173,076 57.0% 9,190,066 43.0% 65,996 21,363,142 Proposal to Amend Section 2.4 of the Issuer’s Bylaws to Provide that Board Vacancies Resulting from Removal of Directors by Shareholders May Only be Filled by Shareholders Voted For Voted Against Abstained Percentage Percentage of of Number Voted Shares Number Voted Shares Number Total Voted 14,110,726 66.0% 7,268,290 34.0% 50,119 21,379,016 Proposal to Amend Section 2.2 of the Issuer’s Bylaws to Fix the Number of Directors at Seven Voted For Voted Against Abstained Percentage Percentage of of Number Voted Shares Number Voted Shares Number Total Voted 16,220,656 75.2% 5,336,081 24.8% 204,182 21,556,737 Based on the number of votes cast or abstained with respect to the proposal to fix the number of directors at seven as reported by the inspector of elections, there were 21,760,919 votes present at the special meeting. Accordingly, effective as of December 27, 2007, the Board is composed of new members Edward J. Bramson, Gerard L. Eastman, Michael A. Stein and Richard A. Horn and incumbent directors Robert Falcone, Robert Badie and Marvin Siegert.In addition, at the Board meeting held on December 31, 2007, Mr. Bramson replaced Bob Falcone as the Issuer’s Chairman, with Mr. Falcone remaining as the Issuer’s Chief Executive Officer. A copy of the Issuer’s press release announcing the results of the Special Meeting is attached hereto as Exhibit 5 and is incorporated herein by reference. Item 5.
